Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

NOTICE OF ALLOWANCE
This action is in response to the amendment filed 2/11/2022. 

Terminal Disclaimer
The terminal disclaimers filed on 2/11/2022 and 3/11/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patents 11,001,621, 11,198,737, and 11,111,298 have been reviewed and are accepted.  The terminal disclaimers have been recorded.
 
	
Information Disclosure Statement
3. 	Applicant has filed Information Disclosure Statements on 2/11/2022 that have been considered. 
The signed and initialed PTO Forms 1449 are mailed with this action. 


4. 	The following is an Examiner’s statement of reasons for allowance: 
The prior art does not teach or fairly suggest a nucleic acid encoding a fusion protein comprising in order (a) a BCMA antigen binding domain, (b) a CD3 epsilon 
Specifically, the closest prior art of Jensen et al., (WO2013/0123061, see IDS filed 11/25/2019), teaches a chimeric antigen receptor (CAR) comprising the extracellular domain of a bispecific antibody (i.e., “bispecific CARs”), and specifically suggest (a) B cell antigen binding domain (p. 16, 3rd para., p. 19, last para.), and a (b) CD3 antigen binding domain (p. 19, last para., p. 20, line 10, p. 21, line 8).  
Furthermore, Itano et al., (J Exp Med, 1996, 183:731-741, see IDS filed 11/25/2019) teaches a fusion protein comprising (c) the cytoplasmic domain of CD4 (Abstract, p. 733, Fig. 1a). In addition, June et al., (WO2014/011988, see IDS filed 5/07/2020) teaches a fusion protein comprising (c) the transmembrane domain of CD4 (p. 36, 2nd para.).
However, the prior art does not teach or suggest the unexpected properties when combining the claimed elements into a fusion protein. As Applicant specification points out, “TAC” fusion protein exhibited significantly more killing of tumor cells than a corresponding “CAR” fusion protein even without a co-stimulatory domain (Fig. 10 of Applicant’s drawings). Moreover, the claimed combination allowed the “TAC” fusion protein to have reduced off-target effects than a corresponding “CAR” (Fig. 4 of Applicant’s drawings). 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 


Conclusion
5. 	Claims 81-89 are allowed. 

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTHUR S LEONARD whose telephone number is (571)270-3073.  The examiner can normally be reached on Mon-Fri 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/ARTHUR S LEONARD/Examiner, Art Unit 1633